

Exhibit 10.2

FOURTH AMENDMENT TO ASSET PURCHASE AGREEMENT


THIS FOURTH AMENDMENT to Asset Purchase Agreement is dated this 14th day of
January, 2008, by and among Wits Basin Precious Minerals Inc. (the “Purchaser”),
Central City Mining Corp. and George Otten (collectively, the “Sellers” and each
individually as a“Seller”), and Hunter Gold Mining Corp. and Hunter Gold Mining
Inc. (collectively the “Covenantors” and each a “Covenantor”) (the Purchaser,
Sellers and Covenantors are individually or collectively, as the case may be, a
“Party” or “Parties”).
 
RECITALS: The Parties entered into an Asset Purchase Agreement dated on or about
September 20, 2006, for the sale and purchase of assets, real estate and real
estate mining claims described in such asset purchase agreement, which was
amended by that certain First Amendment to Asset Purchase Agreement dated
October 31, 2006, that Second Amendment to Asset Purchase Agreement dated as of
March 1, 2007 and that Third Amendment to Purchase Agreement dated May 31, 2007
(collectively, “Purchase Agreement”); and the wish to amend the Purchase
Agreement on the terms and conditions hereafter set forth.


AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, the parties agree that the
Purchase Agreement shall be revised as follows:


1.      The reference to $800,000 in Section 3.1(a) is hereby revised to be
$2,500,000.
2.      The reference to March 31, 2008 in Section 3.3(a) and November 30, 2006
in Article 11 are revised to June 30, 2008.
3.      Section 3.3(b)(ii) is hereby deleted in its entirety and replaced with
the following language:
“Purchaser shall deliver to Sellers (or Sellers’ nominee) a note payable to
Sellers (or Sellers’ nominee) in the original principal amount of Six Million
Seven Hundred Fifty Thousand Canadian Dollars ($6,750,000.00 CDN) in the form of
Exhibit C hereto and hereby made a part hereof (“Note”), (iii) a deed of trust
in the form of Exhibit D hereto and hereby made a part hereof with George Otten
(or other Sellers’ nominee) as the trustee for the Sellers securing the Note
(the “Deed of Trust”), and (iv) Three Million Six Hundred Twenty Thousand
(3,620,000) shares of the unregistered and restricted .01 par value common
capital stock of the Purchaser.”
4.      The Note attached as Exhibit C shall be revised as follows:
a.      No interest shall accrue until January 1, 2010, and quarterly
installments shall begin March 31, 2010.
b.      The reference in the definition of the “Balloon Demand Date” shall be
revised from December 31, 2008 to be December 31, 2011 and the Maturity Date
shall be the later of the Balloon Demand Date or December 31, 2015.
5.      Except as provided for above, all the terms and conditions of the
Purchase Agreement shall remain in full force and effect. This amendment may be
executed in counterparts. A facsimile signature shall be deemed an original.
 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Asset Purchase Agreement to be duly executed and delivered, all on and as of the
date first written above.
 
 
PURCHASER:
   
SELLERS:
WITS BASIN PRECIOUS MINERALS INC.      CENTRAL CITY CONSOLIDATED MINING CORP. a
Minnesota corporation     a Colorado corporation     By: /s/ Stephen D. King    
By: /s/ George Otten
Its: CEO
   
Its: President                              1-28-08
     
COVENANTORS:
    GEORGE OTTEN, a resident of Colorado              
/s/ George Otten                        1-28-08
 
HUNTER GOLD MINING CORP.
   

--------------------------------------------------------------------------------

HUNTER GOLD MINING INC.
a British Columbia corporation
    a Colorado corporation         By: /s/ George Otten     By: /s/ George Otten
Its: President                              1-28-08
   
Its: President                              1-28-08

 